12 So. 3d 324 (2009)
SURVIVORS CHARTER SCHOOLS, INC., Appellant,
v.
The SCHOOL BOARD OF PALM BEACH COUNTY, Appellee.
Nos. 4D06-2378, 4D06-2379.
District Court of Appeal of Florida, Fourth District.
July 8, 2009.
Bryan J. Yarnell of Bryan J. Yarnell, PLLC, Palm Beach Gardens, for appellant.
Randall D. Burks, Ph.D. of the School Board of Palm Beach County, Office of Chief Counsel, West Palm Beach, for appellee.


*325 ON REMAND FROM THE SUPREME COURT OF FLORIDA

PER CURIAM.
In School Board of Palm Beach County, Florida v. Survivors Charter Schools, Inc., 3 So. 3d 1220 (Fla.2009), the Supreme Court of Florida reversed our decision and remanded for us to address the other claims raised on appeal but not addressed in our opinion. As identified by the Supreme Court, the pertinent claims that were not addressed are summarized as follows:
[1] the school board should not have relied on the audit report because it is hearsay; [2] the failure to properly notice the January 25 meeting or to find a need for immediate action at that meeting violated due process; [3] the School Board never initiated a proper action for termination because the Superintendent failed to file a petition for termination giving Survivors an opportunity to know the charges and appropriately respond; [4] the termination cannot be upheld because there was no evidence submitted and no good cause shown; [5] the audit report was not competent, substantial evidence or a legally sufficient reason for termination; [6] the charters and statute required the School Board to commence alternative dispute resolution before terminating the charters; [7] and the School Board failed to consider Survivors WPB and Survivors BB separately.
Sch. Bd. of Palm Beach County, 3 So.3d at 1237 n. 15.
After reviewing the other claims raised by the appellant, we find that they were either not preserved or are without merit. As to claims numbered one, two, three, and seven, we find that they were not preserved for appellate review because no objection was made on those grounds at the hearing. Even if preserved, we find no merit to any of the claims. We therefore affirm.
FARMER, DAMOORGIAN and CIKLIN, JJ., concur.